       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 1 of 32




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA

 COUNTY OF FAIRFIELD                                           September 3, 2021


                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

        I, Julio J. Rodriguez, being duly sworn, depose and state as follows:

        1.      I am a Police Officer of the Norwalk Police Department and have been so employed

since 2008. In 2013, I was assigned to serve as a Task Force Officer with the Drug Enforcement

Administration ("DEA"). I was assigned to my current assignment as part of the Bridgeport High

Intensity Drug Trafficking Area Task Force ("Task Force"), which is comprised of personnel from

the DEA, Connecticut State Police, Bridgeport Police Department, Norwalk Police Department,

Stamford Police Department, Stratford Police Department, and Milford Police Department.

        2.     During the course of my career, I have participated in hundreds of criminal

investigations, including investigations into suspected narcotics trafficking and money laundering.

My participation in the investigations has included coordinating controlled purchases of narcotics

utilizing confidential informants, cooperating witnesses and undercover law enforcement officers;

coordinating the execution of search and arrest warrants; conducting electronic and physical

surveillance; analyzing records related to narcotics trafficking; testifying in Grand Jury and

District Court proceedings; and interviewing individuals and other members of law enforcement

regarding the manner in which narcotics traffickers obtain, finance, store, manufacture, transport

and distribute controlled substances and other illegal activities.

       3.      Based on the above training and experience, I am well-versed regarding the means

and methods used by persons involved in the use, possession, transportation, distribution and sale
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 2 of 32




of controlled substances, the motivation of such persons involved in these crimes, and the methods

utilized to facilitate narcotics distribution.

        4.      Based on my training and experience, I am also aware of the ways that persons

involved in narcotics trafficking use cellular telephones in furtherance of their criminal activities

and of the type of evidence typically found in such devices when used by drug dealers.

        5.      I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7) in that I am empowered by law to

conduct investigations of and to make arrests for offenses enumerated in Title 18, United States

Code, Section 2516. I am the co-case agent on the investigation which is the subject of this

affidavit and have personally participated in the investigation concerning violations of the federal

laws listed herein.

        6.      I have parLil:ipaLeJ i11 Lliis investigation and, as a result of my pa1ticipation and

information received from other law enforcement officers, I am thoroughly familiar with the

circumstances of the investigation and the information set forth in this affidavit. The statements

contained in this affidavit are based on the following: (1) my personal participation in the

investigation; and (2) information provided to me by Special Agents/Task Force Officers of the

DEA in the New York Field Office.

                                 PURPOSE OF THE AFFIDAVIT

       7.       On August 24, 2021, I signed an affidavit (hereinafter, the "Original Affidavit") in

support of a Criminal Complaint for the arrest of Orlando JIMENEZ (D.O.B. xx/xx/1974) for a

violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C). The Original

Affidavit has been attached at Attachment C and incorporated herein.

       8.       On the basis of that application, on that same date, August 24, 2021, the Honorable



                                                 2
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 3 of 32




S. Dave Vatti, U.S.M.J. issued an arrest warrant for JIMENEZ.

        9.       I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of the following

devices (collectively the "JIMENEZ TELEPHONES"), further described in Attachment A,

which were obtained from Orlando JIMENEZ at the time of his arrest on or about August 26, 2021

and are currently maintained at the Bridgeport Resident Agency of the DEA, and the extraction

from that property of electronically stored information described in Attachment B:

              a. One white and gold colored iPhone cellular telephone                     ("JIMENEZ
                 TELEPHONE #1") identified further as DEA exhibit N-44;

              b. One blue colored iPhone cellular telephone ("JIMENEZ TELEPHONE #2")
                 identified further as DEA exhibit N-44; and

              c. One greyish dark blue colored Motorola Razr flip cellular phone ("JIMENEZ
                 TELEPHONE #3") identified as DEA exhibit N-43.

        10.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 21, United States Code, Section 841 (a) (1) (Possession With Intent to Distribute

Controlled Substances), Title 21, United States Code, Section 846 (Attempt and Conspiracy to

Possess with Intent to Distribute Controlled Substances), and Title 21 United States Code, Section

843 (b) (Use of a Communication Facility) (collectively, the "Target Offenses"), have been

committed by JIMENEZ and the JIMENEZ TELEPHONES to be searched were used as

instrumentalities of these offenses and contain evidence of the commission of the Target Offenses.

                                        PROBABLE CAUSE

       11.       As set forth in the Original Affidavit, a DEA confidential source ("CS-I") provided

infonnation to investigators in August 2021 regarding JIMENEZ and his involvement in

trafficking quantities of narcotics in the region and was able to provide a phone number for

JIMENEZ. See Original Affidavit at~ 9. Thereafter, CS-1 made a series of consensually recorded


                                                   3
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 4 of 32




calls on August 2, August 3, and August 4, 2021, in order to obtain from JIMENEZ sample

quantities of fentany 1 that JIMENEZ was offering to sell the source in bulk quantities. See id.   ,r,r
10-19. DEA Task Force members conducted surveillance during each of these meetings and was

able to identify JIMENEZ as the individual delivering these quantities to the source in Norwalk.

See id. JIMENEZ thereafter agreed to sell the source 100 grams of fentanyl in exchange for

$3,800, in a controlled purchase on August 10, 2021 that was surveilled by DEA Task Force

members. See id.   ,r,r 20-24.   The substance was submitted to the DEA Northeast Laboratory in

New York for forensic analysis which confirmed the substance contained fentanyl and had a net

weight of 99 .1 grams.

        12.    On August 24, 2021, Judge Vatti issued the above-referenced arrest warrant for

JIMENEZ.      On that same date, at the direction of agents, CS-1 made a consensually monitored

arn.1 rel.:unleu tele_pltuue l.:all tu JIMENEZ utiliLing cellular telephone number (914) 280-5755 and

arranged for the purchase of three kilograms of fentany 1. JIMENEZ asked CS-1 to meet him later

that day in Norwalk to discuss the purchase.

       13.     Later that day, DEA Task Force members met with CS-1 at a pre-determined

location, outfitted CS-I with a recording device and conducted a search of CS-1 's person and

vehicle. No contraband or money was found. Surveillance was established in the vicinity of the

McDonald's in Norwalk in anticipation of the meeting between JIMENEZ and CS-1. JIMENEZ

telephoned CS-1 and directed CS-1 to the parking lot of the Total Wine & More which was down

the street from the McDonald's. DEA Task Force members then established surveillance in the

vicinity of the Total Wine & More and observed JIMENEZ in the parking lot and JIMENEZ's

motorcycle parked nearby in the lot. A second motorcycle was parked next to JIMENEZ's

motorcycle that was believed to be the second motorcycle from the August 2, 2021 meeting



                                                 4
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 5 of 32




between CS-I and JIMENEZ. DEA Task Force Members subsequently observed a second male

subject who was believed to be the same unidentified male from the August 2, 2021 meeting that

acted as a lookout standing nearby.

       14.     Task Force members observed JIMENEZ enter CS-1 's vehicle upon CS-I arriving

at the location and a few minutes later, members observed JIMENEZ depart CS-1 's vehicle, meet

up with the unidentified male subject and both subjects depart on their respective motorcycles.

       15.     Following the meeting, Task Force members surveilled CS-I back to the neutral

location. During a debrief with Task Force members, CS-I confirmed that he/she had discussed

the logistics of the pending three-kilogram transaction with JIMENEZ including the anticipated

date of August 26, 2021 and the anticipated location to be one of several nearby hotels in Norwalk.

CS-I also explained that during the discussion, JIMENEZ opened the fanny pack that he had been

carrying and showed CS- I that he (Jimenez) had several cell phones with him. JIMENEZ then

pointed to one of the phones and told CS-I that one of the phones was for CS-1, which CS-1

understood to mean that this particular phone was going to be used by JIMENEZ to communicate

exclusively with CS-1. JIMENEZ then provided cellular telephone number (551) 323-9289 as his

new telephone number which JIMENEZ was going to use for communications with CS-I.

JIMENEZ also instructed CS-I to download Telegram which is an app that uses end to end

encryption.

       16.     On August 26, 2021, at the direction of agents, CS-I contacted JIMENEZ and

arranged to meet JIMENEZ at the Extended Stay Hotel, 400 Main Avenue, Norwalk, Connecticut

to complete the three-kilogram fentanyl transaction. DEA Task Force Members established

surveillance in the vicinity of the hotel. DEA Task Force members met with CS-1 at a pre-

determined location, outfitted CS-1 with a recording device and conducted a search of CS-1 's



                                                5
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 6 of 32




person and vehicle. No contraband or money was found. Task Force members surveilled CS-I

from the neutral location to the parking lot of the hotel.

        17.    At approximately 1:20 p.m., Task Force members observed a black Chevrolet

Malibu bearing New Jersey registration A56NXM which was registered as a rental vehicle arrive

at the hotel. There was a short ramp that led from the entrance of the hotel up to the main parking

area. Surveillance units observed the Malibu enter the bottom of the ramp and then exit the ramp

to the main parking area though the Malibu was not visible to the surveillance units as it travelled

up the ramp. After the Malibu entered the main parking area of the hotel, the Malibu drove past

CS-1 's vehicle and circled the entire parking lot before parking in a spot away from CS-1 's vehicle.

Task Force members were able to observe the driver of the Malibu, subsequently identified as

Roderick Raipen, looking into vehicles as he was traveling through the parking lot. Based on my

lraining, experien~e, auJ knuwleJge uf Lliis i11vesligatiun, I believe that Raipen was employing a

commonly used counter-surveillance practice by observing the vehicles parked in the lot for

surveillance units. DEA Task Force members then observed JIMENEZ walking up the ramp

towards the main parking area and CS-1 's vehicle. DEA Task Force members observed JIMENEZ

meet with CS-1 by CS-1 's vehicle. A few moments later, DEA Task Force members observed

JIMENEZ and CS- I walk towards the Malibu though the Malibu was parked out of sight of

surveillance units. DEA Task Force members then observed JIMENEZ and CS-1 walk back to CS-

1's vehicle where they engaged in conversation for several minutes. CS-I then walked towards

the entrance to the hotel as JIMENEZ remained by CS-1 's vehicle. CS-1 was able to communicate

with surveillance units that he/she had observed two-kilogram bricks in the rear of the Malibu. At

that time, Task Force members arrested JIMENEZ without incident, detained Raipen without

incident at the Malibu and recovered two-kilogram bricks of suspected fentanyl from the rear of



                                                  6
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 7 of 32




the Malibu.     At the time of the arrest, JIMENEZ TELEPHONE #1 and JIMENEZ

TELEPHONE #2 were seized from JIMENEZ and collected and marked as DEA exhibit N-44.

JIMENEZ TELEPHONE #3 was seized from the center console of the rental vehicle and

collected and marked as DEA exhibit N-43.            Rental paperwork recovered from the vehicle

revealed that JIMENEZ had rented the Malibu in New Jersey earlier that morning. JIMENEZ was

read his Miranda Rights after being arrested. JIMENEZ made an initial statement that the Raipen

was just a friend who drove who to the transaction and had no knowledge of the drugs that were

in the car. JIMENEZ stated that the seized drugs were two kilograms of heroin. At that point in

the interview, JIMENEZ declined to answer any additional questions without a lawyer present and

the interview was terminated.

        18.    On this same date, JIMENEZ TELEPHONE #1, JIMENEZ TELEPHONE #2

and JIMENEZ TELEPHONE #3 were t:ollet:Leu as t::v iuent:e a11u are w1Tt::11Lly ueiug wai11Lained

at the Bridgeport Residence Agency of the DEA. Based upon my training and experience, I know

that the JIMENEZ TELEPHONES have been stored in a manner in which its contents are, to the

extent material to this investigation, in substantially the same state as they were when the

JIMENEZ TELEPHONES first came into the possession of the DEA Task Force.

        19.    The investigation into JIMENEZ's drug trafficking activity has shown that cellular

telephone communications between JIMENEZ and CS- I was consistent with my training and

experience, from which I am aware that drug traffickers routinely use multiple mobile telephones

to communicate with coconspirators to conduct drug-related transactions, including to arrange

meet locations, and negotiate prices of drug transactions, and to facilitate other aspects of ongoing

narcotics activity. Furthermore, I know that drug traffickers and the couriers and transporters that

work for sources of supply often compartmentalize operations by using different phones to



                                                 7
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 8 of 32




communicate with different re-distributors so that if one part of the distribution operation is

compromised by law enforcement, other aspects of the drug operation remain intact. The use of

multiple cell phones at the same time is one way to achieve such compartmentalization. I and

other law enforcement officers that I have worked with in drug investigations have had the

opportunity to obtain search warrants for cell phones in the past. The execution of these search

warrants have resulted in the recover of, among other things, text messages, photographs, messages

sent over encrypted platforms such as WhatsApp, and phone contacts that have constituted

evidence of drug trafficking. I believe that the JIMENEZ TELEPHONES are being used, in

part, for that purpose.

                INFORMATION REGARDING CELLULAR TELEPHONES

        20.     Based on my knowledge, training, and experience, I am aware that a mobile or

cellular telephone, commonly referred to as a cell phone, is a handheld wireless device used for

voice and data communication through radio signals. A cell phone, usually contains a "call log,"

which records the telephone number, date, and time of calls made to and from the phone. In

addition to enabling voice communications, cell phones offer a broad range of other capabilities.

These capabilities include, among others: running software or applications; storing contact names

and phone numbers in electronic address books, commonly referred to as a cell phone user's

contacts; sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and

storing still photographs and moving video; storing and playing back audio files; storing dates,

appointments, and other information on personal calendars; and accessing and downloading

information from the Internet. Cell phones may also include geo-location and global positioning

system ("OPS") technology for determining the location of the device.

       21.     Based on my training and experience, I know that when a cellular device acting as



                                                8
         Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 9 of 32




a camera is used to take a phonograph or video, the device will often store information beyond the

photograph itself. This "meta data" can include, the size of the file, its location on the device, the

time and date of the photograph or video, GPS coordinates for where the photograph or video was

taken, whether and when it has been accessed or modified, what device took the photograph or

video, and other properties or data regarding the photograph or video.

         22.   As described above and in Attachment B, this application seeks permission to

search and seize data and information that the JIMENEZ TELEPHONES might contain, in

whatever form they are stored. Based on my knowledge, training, and experience, I know that the

information set forth in Attachment B tends to exist on wireless telephones like the JIMENEZ

TELEPHONES. I am also aware that electronic devices can store information for long periods

of time. Even when a user deletes information from a device, it can sometimes be recovered with

forensics tools. Similarly, things that have been viewed via the Internet are typically stored for

some period of time on the device. This information can sometimes be recovered with forensics

tools.

         23.   Searching for the evidence described in Attachment B may require a range of data

analysis techniques. In some cases, agents and computer analysts may be able to conduct carefully

targeted searches that can locate evidence without requiring a time-consuming manual search

through unrelated materials that may be commingled with criminal evidence. In other cases,

however, such techniques may not yield the evidence described in the warrant. Criminals can

mislabel or hide information, encode communications to avoid using key words, attempt to delete

information to evade detection, or take other steps designed to frustrate law enforcement searches

for information. These steps may require agents and law enforcement or other analysts with

appropriate expertise to conduct more extensive searches, such as scanning storage areas unrelated



                                                  9
      Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 10 of 32




to data and information described in Attachment B, or perusing all stored information briefly to

determine whether it falls within the scope of the warrant. In light of these difficulties, the DEA,

or other law enforcement agency, intends to use whatever data analysis techniques appear

necessary to locate and retrieve the evidence described in Attachment B.

       24.      It is also requested that the Court authorize the retrieval of the above-described

stored electronic information by printing said stored electronic information or otherwise

reproducing said stored electronic information, by converting said stored electronic information,

or by copying said stored electronic information into storage in another device. I am aware that in

some cases the software or equipment necessary to analyze wireless telephones in this manner is

not readily available to law enforcement during the course of the execution of a search warrant.

Further, turning on wireless phones in a non-laboratory setting, where there is no 'jammer" active

or radio shielding devices, permits additional signals to be received by the phone and thereby alters

the data present in the phone at the time of seizure. Therefore, it is often necessary to remove a

seized phone to a laboratory in order to preserve the data therein from being corrupted.

       25.      It is also requested that warrant be deemed executed once the TARGET

TELEPHONES have been seized in the manner described above, and that further analysis of the

images be permitted at any time thereafter.

                                           CONCLUSION

       26.      Based on this information set forth in this affidavit as well as the Original Affidavit,

I respectfully submit that there is probable cause to believe that the JIMENEZ TELEPHONES

contain evidence of the Target Offenses as specified in Attachment B, which is incorporated herein

by reference.

       27.      Because this warrant seeks only permission to examine a device already in law



                                                  10
      Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 11 of 32




enforcement's possession, the execution of this warrant does not involve the physical intrusion

onto a premises. Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.




       Subscribed and sworn to before me on this -    --"'?_'__.I ___ day of September 2021.
           /s/ S. Dave Vatti
       HON. S DAVE VATTI
       UNITED STATES MAGISTRATE JUDGE




                                                11
      Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 12 of 32




                                     ATTACHMENT A

The listed JIMENEZ TELEPHONE is currently located at the Bridgeport Resident Agency of
the DEA:

       One white and gold colored iPhone cellular telephone (JIMENEZ TELEPHONE #1)
       seized on August 26, 2021 identified further as DEA exhibit N-44




                                                                 •
                                                                   iPhone




This warrant authorizes the forensic examination of the JIMENEZ TELEPHONE for the
purpose of identifying the electronically stored information described in Attachment B.




                                             12
      Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 13 of 32




                                     ATTACHMENT A

The listed JIMENEZ TELEPHONE is currently located at the Bridgeport Resident Agency of
the DEA:

       One blue colored iPhone cellular telephone (JIMENEZ TELEPHONE #2) seized on
       August 26, 2021 identified further as DEA exhibit N-44




This warrant authorizes the forensic examination of the JIMENEZ TELEPHONE for the
purpose of identifying the electronically stored information described in Attachment B.




                                             13
      Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 14 of 32




                                     ATTACHMENT A

The listed JIMENEZ TELEPHONE is currently located at the Bridgeport Resident Agency of
the DEA:

       One greyish dark blue colored Motorola Razr flip cellular phone (JIMENEZ
       TELEPHONE #3) seized on August 26, 2021 identified further as DEA exhibit N-43




This warrant authorizes the forensic examination of the JIMENEZ TELEPHONE for the
purpose of identifying the electronically stored information described in Attachment B.




                                             14
      Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 15 of 32




                                         ATTACHMENT B

       All records contained in the JIMENEZ TELEPHONE listed in Attachment A to include

the following:

       1.        the telephone number, ESN number, serial number, and SIM card number
                 of the JIMENEZ TELEPHONE;
       2.        the numbers, digits, stored messages (voice and/or text), letters, symbols,
                 data, information, and images stored in the memory of the JIMENEZ
                 TELEPHONE;
       3.        descriptions of time, date, locations, items, or events showing or tending
                 to show the commission of, or connecting or tending to connect a person
                 to, the above-described crimes (violations of 21 U.S.C. §§ 841(a)(l) and
                 846);
       4.        any and all records, however created or stored, which tend to demonstrate
                 ownership and use of the JIMENEZ TELEPHONE, and identification
                 bearing the name or photograph of any person, telephone-books, address
                 books, date books, calendars, personal files, and photographs of persons
                 contained in the JIMENEZ TELEPHONE;
       5.        any and all evidence showing or tending to show the identity of the maker
                 or user of the data and information contained in the JIMENEZ
                 TELEPHONE, such as passwords, sign-on codes, and program design;
       6.        GPS coordinates, waypoints, destinations, addresses, and location search
                 parameters associated with GPS navigation software;
       7.        saved searches, locations, and route history in the memory of the
                 JIMENEZ TELEPHONE;
       8.        internet browsing history, to include, internet searches in the memory of
                 each JIMENEZ TELEPHONE;
       9.        any and all evidence relating to instant messaging applications or
                 programs on the JIMENEZ TELEPHONE;
       10.       images and videos in the memory of each JIMENEZ TELEPHONE; and
      11.        evidence of user attribution showing who used or owned the JIMENEZ
                 TELEPHONE at the time the things described in this warrant were
                 created, edited, or deleted, such as logs, phonebooks, saved usernames
                 and passwords, documents, and browsing history.

       As used above, the terms "records" and "information" include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including



                                                  15
      Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 16 of 32




any form of computer or electronic storage (such as flash memory or other media that can store

data) and any photographic form.

       It is specifically authorized that stored electronic information, data, information and images

contained in the above-described JIMENEZ TELEPHONE may be reproduced by printing said

stored electronic information or otherwise reproducing said stored electronic information, by

converting said stored electronic information, or by copying said stored electronic information into

storage in another device/s.




                                                16
Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 17 of 32




                        ATTACHMENTC


                     ORIGINAL AFFIDAVIT
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 18 of 32




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                                      ss: Bridgeport, Connecticut

 COUNTY OFFAIRFIELD                                            August 24, 2021

                                                               Filed Under Seal

                                            AFFIDAVIT

        I, Julio J. Rodriguez, being duly sworn, depose and state as follows:

        I.      (am a Police Officer of the Norwalk Police Department and have been so employed

since 2008. In 2013, I was assigned to serve as a Task Force Officer with the Drug Enforcement

Administration ("DEA"). I was assigned to my current assignment as part of the Bridgeport High

Intensity Drug Trafficking Area Task Force ("Task Force"), which is comprised of personnel from

lhe DEA, Cuuuedieul Stale Puliee, Briuge_purl Puliee Depa.L'lt11e11t, Nurwalk Puliee De_l.Jarlmeul,

Stamford Police Department, Stratford Police Department, and Milford Police Department.

       2.      During the course of my career, I have participated in hundreds of criminal

investigations, including investigations into suspected narcotics trafficking and money laundering.

My participation in the investigations has included coordinating controlled purchases of narcotics

utilizing confidential informants, cooperating witnesses and undercover law enforcement officers;

coordinating the execution of search and arrest warrants; conducting electronic and physical

surveillance; analyzing records related to narcotics trafficking; testifying in Grand Jury and

District Court proceedings; and interviewing individuals and other members of law enforcement

regarding the manner in which narcotics traffickers obtain, finance, store, manufacture, transport

and distribute controlled substances and other illegal activities.

       3.      Based on the above training and experience, I am well-versed regarding the means

and methods used by persons involved in the use, possession, transportation, distribution and sale
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 19 of 32




of controlled substances, the motivation of such persons involved in these crimes, and the methods

utilized to facilitate narcotics distribution.

        4.      Based on my training and experience, I am also aware of the ways that persons

involved in narcotics trafficking use cellular telephones in furtherance of their criminal activities

and of the type of evidence typically found in such devices when used by drug dealers.

        5.      I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7) in that I am empowered by law to

conduct investigations of and to make arrests for offenses enumerated in Title 18, United States

Code, Section 2516. I am the co-case agent on the investigation which is the subject of this

affidavit and have personally paiticipated in the investigation concerning violations of the federal

laws listed herein.

        6.      I have pruticipated in this investigation and, as a result of my particip~tion and

information received from other law enforcement officers, I am thoroughly familiar with the

circumstances of the investigation and the information set forth in this affidavit. The statements

contained in this affidavit are based on the following: (1) my personal participation in the

investigation; and (2) information provided to me by Special Agents/Task Force Officers of the

DEA in the New York Field Office.

        7.      I submit this affidavit in support of a criminal complaint and an application for an

arrest warrant charging ORLANDO JIMENEZ (D.O.B. xx/xx/1974) with a violation of Title 21,

United States Code, Sections 841(a)(l) and 841(b)(l)(C) (Possession with Intent to Distribute

Controlled Substances).

        8.      Because this affidavit is submitted for the limited purpose of establishing probable

cause for the requested criminal complaint, it does not include all information gathered to date by



                                                 2
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 20 of 32




the DEA and other law enforcement entities in relation to this investigation. Rather, it contains

information that I believe establishes probable cause to believe that JIMENEZ committed

violations of 21 U.S.C. § 841.

                                      PROBABLE CAUSE

        9.     In August of 2021, the Task Force received information from a confidential source

("CS-1 ") and through members of the DEANew Yark Field Division regarding JIMENEZ and his

involvement in trafficking of narcotics in the region. CS-1 has been working with DEA since 2012

for judicial consideration in a pending criminal matter. The DEA Task Force has received reliable

information from CS-1 in connection with prior investigations and has found CS-1 to be reliable.

                         JIMENEZ Provides Fentanyl Samples to CS-1

        10.    On or about August 2, 2021, CS-1 agreed to make a consensually monitored

telephone call to an individual, subsequently identified as TIMENEZ, who CS-1 believed was

looking to sell kilogram quantities of fentanyl. During that call, CS-1 and JIMENEZ arranged to

meet in the vicinity of Total Wine & More in Norwalk, Connecticut, so that JIMENEZ could

provide CS-1 with a sample of fentanyl. In anticipation of the meeting, case agents outfitted CS-

1 with a recording device and conducted a physical search of both CS-1 's person and vehicle. No

contraband or money was found. Thereafter, Task Force members conducted surveillance as CS-

1 traveled to the meet location.

       11.     Once at the location, Task Force members observed two motorcycles pull into the

Stop & Shop parking lot, which is adjacent to the parking lot of Total Wine & More. Both

motorcycles were being operated by Hispanic males. The two subjects parked their motorcycles

between pickup trucks making it difficult to obtain license plate information.

       12.     Upon arriving at the meet location, CS-1 placed a called into JIMENEZ, who told



                                                3
        Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 21 of 32




CS-1 to drive over to the Stop & Shop. CS-1 followed JIMENEZ's instructions, at which point

Task Force members observed one of the males-recognized by Task Force members to be

JIMENEZ-get off his motorcycle and approach CS-1, who was now standing outside of his/her

vehicle. The second male stood nearby, appearing to act as a lookout, and did not interact with

CS-1.   After a brief conversation between CS-1 and JIMENEZ, law enforcement personnel

observed CS-1 enter his vehicle and depart the meet location. Task Force members followed CS-

1 to a pre-an-anged location where they retrieved from CS-1 the recording device and a sample of

suspected fentanyl. 1

        13.    Investigators also attempted to surveil the two motorcycles as they left the meeting,

but the two subjects quickly entered the Merritt Parkway southbound at a high rate of speed making

it difficult and extremely unsafe to follow. For that reason, surveillance was tenninated.

        14.    During the debrief, CS-1 advised Task Force members that in addition to providing

a sample of suspected fentanyl, JIMENEZ and CS-1 also discussed a future transaction for the

purchase of two kilograms of fentanyl for the price of $38,000 per kilogram. At that time,

JIMENEZ asked if CS-1 would be willing to pick up the kilograms of fentanyl in New York. CS-

1 responded explained that because CS-1 was traveling from up north, it would be best to meet

with JIMENEZ halfway to do the deal. nMENEZ agreed to make the exchange in the parking lot

of Total Wine & More.

        15.    The next day, on August 3, 2021, CS-1 contacted nMENEZ by telephone and

informed him that the sample was of poor quality. In response, JIMENEZ agreed to meet CS-1 at

the Total Wine & More in Norwalk to provide another sample.




1
 Case agents attempted to field test the suspected fentany 1, but due to the nature and potential
dangers of the substance, investigators were not able to obtain results on this sample.
                                                 4
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 22 of 32




       16.     On August 4, 2021, Task Force members initiated surveillance at Total Wine &

More in Norwalk in anticipation of the second meeting between CS-1 and JIMENEZ. Consistent

with the prior meeting, case agents outfitted CS-1 with a recording device and conducted a search

of both CS-1 's person and vehicle before the meeting. No contraband or money was found. CS-

1 thereafter contacted JIMENEZ, who instructed CS-1 to meet him at the McDonald's down the

road from Total Wine & More. Task Force members continued surveillance as CS-1 traveled to

the new location and also established surveillance in the area of the McDonald's.

       17.     Once at the McDonald's, Task Force members observed a motorcycle with a New

York plate arriving at the location. The motorcycle was being operated by JIMENEZ, who was

wearing a black leather jacket. JIMENEZ drove around the McDonald's and parked on the west

side of the parking lot against a fence, which again made it difficult for investigators to obtain a

license plate number. Task Force members thereafter observed JIMENEZ enter the restaurant.

After a brief time, CS-1 arrived on scene and parked next to JIMENEZ's motorcycle. Task Force

members observed JIMENEZ exit the McDonald's, walk to CS-1 's vehicle, and engage CS-I in

conversation for several minutes.

       18.     As the meeting ended, Task Force members observed CS-1 enter his/her vehicle

and depart the meeting locatio~. Surveillance of CS-1 continued to a pre-arranged location where

case agents retrieved the recording device and two samples of suspected fentany 1. During a

subsequent debrief, CS- I informed investigators that in addition to providing two samples of

suspected fentanyl, JIMENEZ also apologized to CS-1 for the first sample not being good.

       19.     On August 6, 2021, Task Force members traveled to the DEANortheast lab located

in New York City, and conducted field tests in a controlled and safe environment on the two

samples of suspected fentanyl. The first sample was an off-white like type powder which tested



                                                 5
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 23 of 32




negative for fentanyl. The second sample which was darker in color tested positive for fentanyl.

Both samples were submitted to the lab and were pending forensic analysis.

                      Controlled Purchase of Fentanyl from JIMENEZ

       20.     On or about August 6, 2021, CS-I made a consensually recorded and monitored

call to IlMENEZ to obtain additional quantities of fentanyl. During the conversation, JIMENEZ

agreed to sell CS-I one hundred (100) grams offentanyl for $3,800.

       21.     On August 10, 2021, Task Force members met with CS-I at a pre-determined

location, outfitted CS-1 with a recording device and conducted a search of CS-1 's person and

vehicle. No contraband or money was found. CS-1 was thereafter provided with $3,800 of Official

Advanced Funds to be used for the purchase of fentanyl from JIMENEZ. Thereafter, CS-1 made

a consensually recorded and monitored telephone call to TIMENEZ wherein CS-1 and JIMENEZ

agreed to meet again at the parking lot of the McDonald's on Main Avenue in Norwalk.

Surveillance was established in the vicinity of the McDonald's where Task Force members

observed JIMENEZ riext to a motorcycle at a strip mall located across the street from the

McDonald's. He appeared to be wearing shorts, a red shirt, and a fanny pack across his· chest. As

CS-I pulled into the McDonald's parking lot, investigators observed JIMENEZ walk across the

street and enter CS-1 's vehicle. Around this time, a Task Force member on foot was able to obtain

a picture of the license plate from JIMENEZ's motorcycle. The license plate, bearing New York

480AN1, was registered to JIMENEZ with an address in Yonkers, New York.

       22.     After a brief time, Task Force members observed JIMENEZ exit CS-1 's vehicle

and enter the McDonald's. Case agents followed CS-1 back to a neutral location where CS-1

turned over a plastic shopping bag that contained a vacuumed sealed bag that contained a lmotted

plastic bag containing a hard brownish substance believed to be fentanyl. As this happened, other



                                                6
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 24 of 32




Task Force members observed JIMENEZ return to his motorcycle and depaii the strip mall parking

lot. JIMENEZ rode towards the Men-itt Pai·kway Southbound and surveillance was terminated.

       23.       During a debrief with Task Force members, CS-1 confirmed that JIMENEZ

provided 100 grams of suspected fentanyl in exchange for $3,800. CS-1 further explained that

TIMENEZ produced the suspected fentanyl from the fanny pack that had been strapped across his

chest. CS-1 and TIMENEZ also again discussed the future purchase of two kilograms offentanyl.

       24.       On August 13, 2021, case agents traveled to the DEA Northeast lab in New York

City and conducted a field test in a safe and controlled environment on the hard brownish substance

which tested positive for the presence of fentanyl.

       25.       Based upon the foregoing, there is probable cause to believe and I do believe that

on or about August 10, 2021, in the District of Connecticut, ORLANDO JIMENEZ had possessed

with intent to distribute controlled substances, namely fentanyl,        mviolation of Title 21, United
States Code, Sections 84l(a)(l) and 84l(b)(l)(C).


                                                      Respectfully submitted,



                                                      Juli .J. o ·guez
                                                          k or e Officer
                                                           g Enforcement Administration



       Subscribed and sworn to before me on this        ) . . .<( 'j!.     day of August 2021.

             /s/ S. Dave Vatti
       HON. S. DAVE VATTI
       UNITED STATES MAGISTRATE TIJDGE




                                                 7
Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 25 of 32




                       ATTACHMENT C


                     ORIGINAL AFFIDAVIT
        Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 26 of 32




                                                                                        ,,,_"C'
                                                                                                  f"n! ~n ,- ..;; ,..,
                                                                                                  £'.!Ii it ·; ')!..> ....
                                                                                                      - ..... -    .,
                                                                                                                             n-,.  ~    J
                                                                                                                                         ;1
                                                                                                                        .:a;.. •u-.£.....!!.
                                                                                                                                               ,-,u'n • ., ....
                                                                                                                                               rnL•..J
                                                                                                                                                            ,

                                                                                        r !LED - usnc - RID ;                C-'                -1:    ~
                                                                                                                                                           - ,"'T '\.Fi!


                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                                      ss: Bridgeport, Connecticut

 COUNTY OFFAIRFIELD                                            August 24, 2021

                                                               Filed Under Seal

                                            AFFIDAVIT

        I, Julio J. Rodriguez, being duly sworn, depose and state as follows:

        1.      (am a Police Officer of the Norwalk Police Department and have been so employed

since 2008. In 2013, I was assigned to serve as a Task Force Officer with the Drug Enforcement

Administration ("DEA"). I was assigned to my current assignment as part of the Bridgeport High

Intensity Drug Trafficking Area Task Force ("Task Force"), which is comprised of personnel from

the DEA, Connecticut State Police, Bridgeport Police Department, Norwalk Police Department,

Stamford Police Department, Stratford Police Department, and Milford Police Department.

        2.      During the course of my career, I have participated in hundreds of criminal

investigations, including investigations into suspected narcotics trafficking and money laundering.

My participation in the investigations has included coordinating controlled purchases of narcotics

utilizing confidential informants, cooperating witnesses and undercover law enforcement officers;

coordinating the execution of search and arrest warrants; conducting electronic and physical

surveillance; analyzing records related to narcotics trafficking; testifying in Grand Jury and

District Court proceedings; and interviewing individuals and other members of law enforcement

regarding the manner in which narcotics traffickers obtain, finance, store, manufacture, transport

and distribute controlled substances and other illegal activities.

       3.      Based on the above training and experience, I am well-versed regarding the means

and methods used by persons involved in the use, possession, transportation, distribution and sale
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 27 of 32




of controlled substances, the motivation of such persons involved in these crimes, and the methods

utilized to facilitate narcotics distribution.

        4.      Based on my training and experience, I am also aware of the ways that persons

involved in narcotics trafficking use cellular telephones in furtherance of their criminal activities

and of the type of evidence typically found in such devices when used by drug dealers.

        5.      I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7) in that I am empowered by law to

conduct investigations of and to make anests for offenses enumerated in Title 18, United States

Code, Section 2516. I am the co-case agent on the investigation which is the subject of this

affidavit and have personally paiticipated in the investigation concerning violations of the federal

laws listed herein.

        6.      I have pmticipated in this investigation and, as a result of my particip~tion and

information received from other law enforcement officers, I am thoroughly familiar with the

circumstances of the investigation and the information set forth in this affidavit. The statements

contained in this affidavit are based on the following: (1) my personal participation in the

investigation; and (2) information provided to me by Special Agents/Task Force Officers of the

DEA in the New York Field Office.

        7.      I submit this affidavit in supp01i of a criminal complaint and an application for an

arrest warrant charging ORLANDO JIMENEZ (D.O.B. xx/xx/1974) with a violation of Title 21,

United States Code, Sections 841(a)(l) and 841(b)(l)(C) (Possession with Intent to Distribute

Controlled Substances).

        8.      Because this affidavit is submitted for the limited purpose of establishing probable

cause for the requested criminal complaint, it does not include all information gathered to date by



                                                 2
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 28 of 32




the DEA and other law enforcement entities in relation to this investigation. Rather, it contains

information that I believe establishes probable cause to believe that ITMENEZ committed

violations of21 U.S.C. § 841.

                                      PROBABLE CAUSE

        9.     In August of 2021, the Task Force received information from a confidential source

("CS-1 ") and through members of the DEA New York Field Division regarding ITMENEZ and his

involvement in trafficking of narcotics in the region. CS-1 has been working with DEA since 2012

for judicial consideration in a pending criminal matter. The DEA Task Force has received reliable

information from CS-1 in connection with prior investigations and has found CS-1 to be reliable.

                        JIMENEZ Provides Fentanyl Samples to CS-1

        10.    On or about August 2, 2021, CS-1 agreed to make a consensually monitored

telephone call to an individual, subsequently identified as JIMENEZ, who CS-1 believed was

looking to sell kilogram quantities of fentanyl. During that call, CS-1 and JIMENEZ arranged to

meet in the vicinity of Total Wine & More in Norwalk, Connecticut, so that IlMENEZ could

provide CS-1 with a sample of fentanyl. In anticipation of the meeting, case agents outfitted CS-

1 with a recording device and conducted a physical search of both CS-1 's person and vehicle. No

contraband or money was found. Thereafter, Task Force members conducted surveillance as CS-

1 traveled to the meet location.

       11.     Once at the location, Task Force members observed two motorcycles pull into the

Stop & Shop parking lot, which is adjacent to the parking lot of Total Wine & More. Both

motorcycles were being operated by Hispanic males. The two subjects parked their motorcycles

between pickup trucks making it difficult to obtain license plate information.

       12.     Upon arriving at the meet location, CS-1 placed a called into JIMENEZ, who told



                                                3
        Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 29 of 32




CS-1 to drive over to the Stop & Shop. CS-1 followed TIMENEZ's instructions, at which point

Task Force members observed one of the males-recognized by Task Force members to be

JIMENEZ-get off his motorcycle and approach CS-1, who was now standing outside of his/her

vehicle. The second male stood nearby, appearing to act as a lookout, and did not interact with

CS-1.   After a brief conversation between CS-1 and nMENEZ, law enforcement personnel

observed CS-1 enter his vehicle and depart the meet location. Task Force members followed CS-

1 to a pre-arranged location where they retrieved from CS-1 the recording device and a sample of

suspected fentanyl. 1

        13.    Investigators also attempted to surveil the two motorcycles as they left the meeting,

but the two subjects quickly entered the Merritt Parkway southbound at a high rate of speed making

it difficult and extremely unsafe to follow. For that reason, surveillance was terminated.

        14.    During the debrief, CS-1 advised Task Force members that in addition to providing

a sample of suspected fentanyl, TIMENEZ and CS-1 also discussed a future transaction for the

purchase of two kilograms of fentanyl for the price of $38,000 per kilogram. At that time,

JI.Iv1ENEZ asked if CS-1 would be willing to pick up the kilograms of fentanyl in New York. CS-

1 responded explained that because CS-1 was traveling from up north, it would be best to meet

with TIMENEZ halfway to do the deal. TIMENEZ agreed to make the exchange in the parking lot

of Total Wine & More.

        15.    The next day, on August 3, 2021, CS-1 contacted JIMENEZ by telephone and

informed him that the sample was of poor quality. In response, TIMENEZ agreed to meet CS-1 at

the Total Wine & More in Norwalk to provide another sample.




1
 Case agents attempted to field test the suspected fentany 1, but due to the nature and potential
dangers of the substance, investigators were not able to obtain results on this sample.
                                                 4
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 30 of 32




       16.     On August 4, 2021, Task Force members initiated surveillance at Total Wine &

More in Norwalk in anticipation of the second meeting between CS-1 and JIMENEZ. Consistent

with the prior meeting, case agents outfitted CS-1 with a recording device and conducted a search

of both CS-1 's person and vehicle before the meeting. No contraband or money was found. CS-

1 thereafter contacted JIMENEZ, who instructed CS-1 to meet him at the McDonald's down the

road from Total Wine & More. Task Force members continued surveillance as CS-1 traveled to

the new location and also established surveillance in the area of the McDonald's.

       17.     Once at the McDonald's, Task Force members observed a motorcycle with a New

York plate arriving at the location. The motorcycle was being operated by JIMENEZ, who was

wearing a black leather jacket. JIMENEZ drove around the McDonald's and parked on the west

side of the parking lot against a fence, which again made it difficult for investigators to obtain a

license plate number. Task Force members thereafter observed JIMENEZ enter the restaurant.

After a brief time, CS-I arrived on scene and parked next to JIMENEZ's motorcycle. Task Force

members observed JIMENEZ exit the McDonald's, walk to CS-1 's vehicle, and engage CS-1 in

conversation for several minutes.

       18.     As the meeting ended, Task Force members observed CS-1 enter his/her vehicle

and depart the meeting location:. Surveillance of CS-I continued to a pre-arranged location where

case agents retrieved the recording device and two samples of suspected fentany 1. During a

subsequent debrief, CS-1 informed investigators that in addition to providing two samples of

suspected fentanyl, JIMENEZ also apologized to CS-1 for the first sample not being good.

       19.     On August 6, 2021, Task Force members traveled to the DEA Northeast lab located

in New York City, and conducted field tests in a controlled and safe environment on the two

samples of suspected fentanyl. The first sample was an off-white like type powder which tested



                                                 5
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 31 of 32




negative for fentanyl. The second sample which was darker in color tested positive for fentanyl.

Both samples were submitted to the lab and were pending forensic analysis.

                      Controlled Purchase of Fentanyl from JIMENEZ

       20.     On or about August 6, 2021, CS-1 made a consensually recorded and monitored

call to JIMENEZ to obtain additional quantities of fentanyl. Dming the conversation, JIMENEZ

agreed to sell CS-1 one hundred (100) grams offentanyl for $3,800.

       21.     On August 10, 2021, Task Force members met with CS-1 at a pre-determined

location, outfitted CS-1 with a recording device and conducted a search of CS-1 's person and

vehicle. No contraband or money was found. CS-1 was thereafter provided with $3,800 of Official

Advanced Funds to be used for the purchase of fentanyl from JIMENEZ. Thereafter, CS-1 made

a consensually recorded and monitored telephone call to JIMENEZ wherein CS-1 and JIMENEZ

agreed to meet again at the parking lot of the McDonald's on Main Avenue in Norwalk.

Surveillance was established in the vicinity of the McDonald's where Task Force members

observed JIMENEZ next to a motorcycle at a strip mall located across the street from the

McDonald's. He appeared to be wearing shorts, a red shirt, and a fanny pack across his· chest. As

CS-1 pulled into the McDonald's parking lot, investigators observed JIMENEZ walk across the

street and enter CS-1 's vehicle. Around this time, a Task Force member on foot was able to obtain

a picture of the license plate from JIMENEZ's motorcycle. The license plate, bearing New York

480AN1, was registered to JIMENEZ with an address in Yonkers, New York.

       22.     After a brief time, Task Force members observed JIMENEZ exit CS-1 's vehicle

and enter the McDonald's. Case agents followed CS-1 back to a neutral location where CS-1

turned over a plastic shopping bag that contained a vacuumed sealed bag that contained a knotted

plastic bag containing a hard brownish substance believed to be fentanyl. As this happened, other



                                                6
       Case 3:21-mj-00889-SDV Document 1-1 Filed 09/03/21 Page 32 of 32




Task Force members observed JIMENEZ return to his motorcycle and depart the strip mall parking

lot. JIMENEZ rode towards the Men-itt Parkway Southbound and surveillance was terminated.

       23.     During a debrief with Task Force members, CS-1 confirmed that JIMENEZ

provided 100 grams of suspected fentanyl in exchange for $3,800. CS-1 further explained that

JIMENEZ produced the suspected fentanyl from the fanny pack that had been strapped across his

chest. CS-1 and JIMENEZ also again discussed the future purchase of two kilograms offentanyl.

       24.     On August 13, 2021, case agents traveled to the DEA Northeast lab :in New York

City and conducted a field test in a safe and controlled environment on the hard brownish substance

which tested positive for the presence of fentanyl.

       25.     Based upon the foregoing, there is probable cause to believe and I do believe that

on or about August 10, 2021, in the District of Connecticut, ORLANDO JIMENEZ had possessed

with intent to distribute controlled substances, namely fentanyl, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(l)(C).


                                                      Respectfully submitted,




       Subscribed and sworn to before me on this       2.'( ~        day of August 2021.

       /s/ S. Dave Vatti
       HON. S. DAVE VAm
       UNITED STATES MAGISTRATE JUDGE




                                                 7
